Title: To George Washington from William Stark, 18 April 1756
From: Stark, William
To: Washington, George



Sir
[Edwards’s Fort, 18 April 1756]

The purport of this is to acquaint you of an Engagemt we had with the Indians late this Evening—Three of our Men going out on pretence of looking after some Horses met with a

party of Indians within sight of the Fort two of which escaped and alarm’d us, we immediatly pursued them with a party of between fourty & fifty Men undr Command of Capt: Mercer Lieut: Williams, Ensn Carter Ensign McCarty Lt Lemen & myself—after following them abot a Mile & an half, on rising a Mountain we were fired on very smartly which we warmly return’d for half an hor then finding ourselves almost surrounded we retreated in the best manner We could to the Fort we unhappily lost Capt. Jno. Mercer Ensign Carter and fifteen Soldiers & had two wounded, we imagined the Number of the Enemy to be upwds of an hundred. I am Sr &c.

William Stark
Sunday Night 8 Oclock    

